internal_revenue_service department of the treasury number release date index numbers 00-00r81 washington dc person to contact telephone number refer reply to cc psi b09-plr-110101-02 date date legend decedent spouse date will marital trust residuary_trust child child child w corporation x corporation y state state plr-110101-02 a date date z dear this is in response to your authorized representative’s letter dated date submitted on behalf of decedent’s estate requesting a ruling under sec_2057 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent’s husband spouse died on date spouse’s will established marital trust for the benefit of decedent and residuary_trust for the benefit of decedent during her life and thereafter for the benefit of spouse and decedent’s children child child and child item vi of spouse’s will provides that the trustee of marital trust shall distribute the net_income of marital trust to decedent for and during her life at convenient intervals but not less often than annually item vi provides that in the event the net_income of this trust is inadequate for the maintenance support or health of decedent the trustee is directed to distribute to or apply for the benefit of decedent so much of the corpus of the trust as may be necessary item vi provides that the accumulated income and or corpus remaining in marital trust upon the death of decedent shall be distributed to the trustee of residuary_trust to be held and administered as therein provided item vii of spouse’s will provides that the trustee of residuary_trust shall distribute to or apply for the benefit of decedent during her life so much of the net_income of residuary_trust as may be necessary for the maintenance support and health of decedent item vii provides that in the event the net_income of this trust is inadequate for the maintenance support or health of decedent the trustee is directed to distribute to or apply for the benefit of decedent so much of the corpus of this trust as may be necessary item vii provides that upon the death of decedent the trustee of the residuary_trust is directed to allocate the undistributed_income and corpus of the trust equally among trust shares to be established for each child of spouse’s who is then surviving on the date of decedent’s death item vii further provides that each trust share determined for each child of spouse’s who is then surviving on the date of decedent’s death shall be terminated and distributed to each such child free of trust in fee simple absolute plr-110101-02 marital trust was funded with w shares of stock in corporation x shares of stock in corporation and other assets residuary_trust was funded with y shares of stock in corporation and other assets on spouse’s form_706 united_states estate and generation-skipping_transfer_tax return the executor elected to deduct the entire value of marital trust as qualified_terminable_interest_property under sec_2056 corporation is located in state and corporation is located in state both corporation and corporation are in the business of a the other shareholders of corporation and corporation are child child and child decedent died on date survived by child child and child on date decedent’s form_706 united_states estate and generation-skipping_transfer_tax return was filed on the form_706 the estate included the value of marital trust in decedent’s gross_estate decedent’s executor elected to deduct the value of the corporation and corporation shares held in the marital trust as qualified family- owned business interests qfobi under sec_2057 on decedent’s estate_tax_return the reported adjusted_value of decedent’s qfobi was dollar_figurez decedent’s executor deducted dollar_figure the maximum allowable deduction under sec_2057 child child and child propose to effectuate a statutory merger under sec_368 and merge corporation into corporation decedent’s estate has requested a ruling that the proposed statutory merger will not be considered a disposition of stock triggering the imposition of the additional estate_tax under sec_2057 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2057 provides that for purposes of the tax imposed by sec_2001 in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by sec_2057 shall not exceed dollar_figure sec_2057 provides generally that there is imposed an additional estate_tax if within years after the date of the decedent’s death and before the date of the qualified heir’s death a the material_participation requirements described in sec_2032a are not met with respect to the qfobi which was acquired or passed_from_the_decedent b the qualified_heir disposes of any portion of a qfobi other than by a disposition to a member of the qualified heir’s family or through a qualified_conservation_contribution under sec_170 c the qualified_heir loses united_states citizenship within the meaning of sec_877 or with respect to whom an event described in plr-110101-02 sec_877 or b occurs and such heir does not comply with the requirements of sec_2057 or d the principal_place_of_business of a trade_or_business of the qfobi ceases to be located in the united_states in this case corporation and corporation are each owned entirely by child child and child the shareholders of corporation propose to exchange their stock in corporation for additional shares of stock in corporation after the proposed transaction corporation will continue to be owned entirely by child child and child provided the proposed transaction qualifies as a statutory merger under sec_368 and the regulations thereunder the transaction will not be considered a disposition causing the imposition of the additional estate_tax under sec_2057 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express or imply no opinion on whether decedent’s estate qualifies for the deduction under sec_2057 or whether the proposed transaction qualifies as a statutory merger under sec_368 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
